Citation Nr: 0701589	
Decision Date: 01/19/07    Archive Date: 01/25/07

DOCKET NO.  05-16 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased disability rating for chronic low 
back pain, lumbar strain, mild osteoarthritis of the 
lumbosacral spine, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from October 1979 to 
November 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in New 
York, New York (RO), which denied the benefit sought on 
appeal.   

The veteran testified before the undersigned in April 2006 at 
a video-conference hearing. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board has reviewed the claims file and determined that 
further development is necessary prior to adjudicating the 
veteran's claim.  During the April 2006 video-conference 
hearing the veteran testified that he had received treatment 
at the Bronx VA Medical Center, and indicated that there 
would be associated VA treatment records dated from November 
2005 to April 2006 that are not of record.  Review of the 
claims file shows that these records are not present.

VA medical records are considered part of the record on 
appeal since they are within VA's constructive possession.  
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Prior to the 
Board's adjudication of the veteran's claims, the RO should 
obtain any existing VA medical treatment records not of 
record, particularly any such records dated from November 
2005 to the present. See 38 U.S.C. § 5103A (West 2002 & Supp. 
2005); Id.; see also VAOPGCPREC 12-95, 60 Fed. Reg. 43186 
(1995) ("...an [agency of original jurisdiction's] failure to 
consider records which were in VA's possession at the time of 
the decision, although not actually in the record before the 
AOJ, may constitute clear and unmistakable error.").

A new examination is warranted for the veteran's back 
condition for the following reasons.  First, because the 
veteran was last examined in March 2004, a contemporaneous 
and thorough VA examination-which takes into account any 
additional records of prior medical treatment after that 
examination and also obtained via this remand-would 
certainly assist the Board in clarifying the severity of the 
veteran's low back disability.  Ascherl v. Brown, 4 Vet. App. 
371, 377 (1993).  

Second, the veteran has asserted that his back condition has 
worsened since that examination.  See Snuffer v. Gober, 10 
Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. 
Reg. 43186 (1995).  In his notice of disagreement, he stated 
that the severity of his back condition had increased, and 
that he suffered from muscle spasm on a daily basis for which 
he was being treated by a VA approved chiropractor at the 
Bronx VA Medical Center.  The veteran also testified that he 
had been out of work since November 2004 due to his back 
condition, indicating that the severity of the back condition 
had worsened since the last VA examination in March 2004. 

In brief, the fulfillment of the VA's statutory duty to 
assist the appellant includes providing additional VA 
examination by a specialist when indicated, and conducting a 
thorough and contemporaneous medical examination, and 
providing a medical opinion, which takes into account the 
records of prior medical treatment, so that the disability 
evaluation will be a fully informed one.  See Hyder v. 
Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).

Lastly, during the April 2006 video-conference hearing the 
veteran testified indicating that during the recent March 
2004 VA examination, the physician forced the veteran's 
ranges of motion of his back beyond what he could otherwise 
perform.  

Therefore, in summary, as decisions of the Board must be 
based on all of the evidence that is known to be available, 
the RO must obtain all VA treatment records relevant to the 
claimed low back condition prior to further adjudication of 
the claim.  After obtaining any existing VA medical records 
at the VA Medical Center in the Bronx, New York, the RO 
should arrange for VA spine and neurological disorders 
examinations. 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain copies of all 
medical records of treatment for the 
veteran's service-connected chronic low 
back pain, lumbar strain, mild 
osteoarthritis of the lumbosacral spine, 
from the Bronx, New York VA Medical Center 
which are not of record, to specifically 
include all such medical records dated 
from November 2005 to the present, 
including chiropractic treatment.

2.  After accomplishing the above and 
obtaining any available records, the RO 
should arrange for the appellant to 
undergo spine and nerve examinations of 
the lumbosacral spine to determine the 
nature and severity of his service-
connected chronic low back pain, lumbar 
strain, mild osteoarthritis of the 
lumbosacral spine.
 
All studies deemed appropriate in the 
medical opinion of the examiner should be 
performed; and, all findings should be set 
forth in detail.  The examiners should 
review the claims folder in conjunction 
with the respective examinations, and this 
fact should be so indicated in the 
examination report.  The rationale for any 
opinion expressed should be included in 
the respective examination reports.  If 
the examiner determines that it is not 
feasible to respond to any of the 
inquiries below, the examiner should 
explain why it is not feasible to respond.

The nerve examination should report all 
findings and note all symptoms compatible 
with sciatic neuropathy, such as 
characteristic pain and demonstrable 
muscle spasm, absent ankle jerks, or other 
neurological findings appropriate to the 
site of the diseased disc or discs 
concerning the lumbosacral spine.  The 
neurological examiner should specifically 
comment as to whether, and if so, the 
frequency of incapacitating episodes 
associated with the veteran's service-
connected chronic low back pain, lumbar 
strain, mild osteoarthritis of the 
lumbosacral spine, to include a specific 
statement as to the total duration of any 
incapacitating episodes during the past 12 
months for the spine disability.  For 
purposes of evaluation, an incapacitating 
episode is defined as a period of acute 
signs and symptoms due to intervertebral 
disc syndrome requiring bed rest 
prescribed by a physician, and treatment 
by a physician.  The examiner should 
discuss the effect the veteran's 
lumbosacral spine disorder has upon his 
daily activities. 

The spine examination should provide the 
range of motion of the spine in degrees.  
Symptoms such as pain, stiffness, or 
aching in the area of the spine affected 
by injury should be noted, as should 
muscle spasm, guarding, or abnormal gait.  
The presence of objective evidence of 
pain, excess fatigability, incoordination, 
and weakness should be noted, as should 
any additional disability due to these 
factors.  The examiner should discuss, 
separately, the effects of the veteran's 
service-connected chronic low back pain, 
lumbar strain, mild osteoarthritis of the 
lumbosacral spine, on his daily 
activities. 

3.  Following any additional development 
deemed appropriate by the RO, the RO 
should readjudicate the claim for an 
increased rating for chronic low back 
pain, lumbar strain, mild osteoarthritis 
of the lumbosacral spine.  If the 
determination remains unfavorable to the 
appellant, he and his representative 
should be furnished a supplemental 
statement of the case and be afforded the 
applicable time period in which to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



